Citation Nr: 0529627	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for body numbness, to 
include as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2003, the veteran submitted information in support of 
his claim of entitlement to service connection for PTSD.  He 
alleged that, while he was stationed at Bin Thuy and Can Tho, 
he experienced bombings from large rockets.  He stated that 
this occurred shortly after New Year's Eve, probably in 
January or February 1972.  In March 2004, the veteran also 
alleged that his unit was exposed to combat, specifically 
incoming mortars, and that his stressor consisted of fear of 
being killed by the enemy.  There is no indication in the 
claims folder that he RO has attempted to corroborate the 
veteran's stressors.

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist the veteran by making reasonable efforts to 
obtain information that would corroborate the veteran's 
claimed in-service stressor.  And, if the claimed in-service 
stressor is corroborated, the veteran should be afforded a VA 
examination for the purpose of determining whether the 
veteran's PTSD is due to the in-service stressor.  

With respect to the veteran's claim of entitlement to service 
connection for body numbness, to include as secondary to 
PTSD, the Board finds that consideration of such issue must 
be deferred.  As the decision regarding entitlement to 
service connection for PTSD could affect the resolution of 
his claim for service connection for body numbness, to 
include as secondary to PTSD, the Board finds these issues to 
be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 
80 (1991); see also Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service- 
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  As a 
result, the adjudication of the latter issue must be deferred 
pending resolution of the increased rating claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
ask him if he has any more specific 
information regarding his claimed in-
service stressors.  Then, the RO should 
provide all available information to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) and 
ask them to provide any information which 
might corroborate the veteran's alleged 
in-service stressor; specifically 
incoming mortars within the period of 
January 1, 1972, to February 28, 1972, 
when, the veteran was stationed in 
Vietnam, with the HHD 48th 
Transportation, either at Bin Thuy or Can 
Tho.  

2.  If USASCRUR corroborates the 
veteran's stressor, with any needed 
assistance from the veteran, including 
obtaining signed releases, the RO should 
request up-to-date copies of the records 
of any evaluation or treatment, VA or 
private, he has received for PTSD.  All 
records so received should be associated 
with the claims folder.

3.  If USASCRUR corroborates the 
veteran's stressor, the RO should 
schedule the veteran for a psychiatric 
examination for the purpose of 
determining the nature and etiology of 
any psychiatric disorder, including PTSD.  
The claims folder must be made available 
to the VA medical examiner for review of 
the relevant documents in the claims file 
in conjunction with the examination.  The 
examiner should specifically state 
whether the veteran has PTSD, and if so 
identify the stressors on which the 
diagnosis is based.  

4.  After conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

